DETAILED ACTION
Reasons for Allowance
1.	The following is an examiner’s statement of reasons for allowance:  Upon close review of the file wrapper contents (i.e. the claims, the prior arts of record and applicant’s remarks) and after an updated search it appears that the allowance of claims 1-10 is appropriate. The prior art of record fails to teach that the pressure relief device comprises at least two valve clacks formed by at least two sections of adjacent circular arc-shaped gaps and neck portions connected to the valve clacks and the vibration diaphragm body and of a constraint shape, wherein a width of the valve clack increases from the neck portion along an axis of the neck portion as claimed in claim 1. Therefore the prior art does not meet the requirements of the claimed invention as recited in the broadest claim respectively since there is no suggestion to render obviousness in combination or individually to teach the limitations as claimed. For the above reason, independent claim 1 is allowed. 
Claims 2-10 are allowed for their dependency from independent claim 1.
2.	Any comment considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jenkins et al. US-PG-PUB No. 2014/0084396, MEMS Device and Process, Fig. 4a shows a moveable flap portion 402 is defined by a channel 403 which runs through a membrane 101.
Cai et al. CN 206365042, A MEMS Microphone Diaphragm And MEMS Microphone, Figs. 1 and 3 show a device a comprises adjacent two radiation space and the two radiation space end adjacent two arc formed by a valve disc 2, and a neck is bound between the two arc 20, a valve flap 2 and a diaphragm main body 1 through neck 20 connected together.
Qui et al. CN 206908856, A MEMS Microphone Diaphragm and MEMS Microphone, Fig. 1 shows a diaphragm main body 1 includes a second pressure part 200.
Zhan et al. CN 207124764, MEMS Microphone, Fig. 1 shows a release valve 51 can be S-shaped relief valve structure known to the skilled.
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELICA M MCKINNEY whose telephone number is (571) 270-3321.  The examiner can normally be reached on 7AM-.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on (571) 272-7574.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 


/ANGELICA M MCKINNEY/Primary Examiner, Art Unit 2653